Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US 9,808,220. 
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of US 10,335,117. 
Claims 1-15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of US 9,763,643. 

 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims of '132 and in consequence, can be directly read from the claims of ‘132. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuzawa (US 2009/0299194), in view of Hyuga (US 2008/0312537).
	
Matsuzawa discloses an ultrasonic probe provided with a piezoelectric element group 1, an acoustic lens 2, and a sealed container 3. The piezoelectric element group 1 is formed with a plurality of piezoelectric elements la arranged in a line along the major axis direction which is their widthwise direction. Here these components are fixed on a backing member 4. The backing member 4 is fixed on a base 5 which is of an arc shape in the major axis direction, and consequently the piezoelectric element group 1 forms a convex shape in the major axis direction. On the piezoelectric element group 1 there is provided an acoustic matching layer (not shown in the drawing) for matching a living body (for example a female breast) with an acoustic impedance. Matsuzawa specifically discloses the radius of curvature of the lens can vary (see para. 0015, see fig. 3).  Furthermore Matsuzawa discloses in FIG. 5A and FIG. 5B, the sealed container 3 of the piezoelectric element group 1 and the acoustic lens 2 comprises a sectionally concave shape. To the container main body 3a, there is attached a fixed base 8 that is rotated/oscillated in the minor axis direction by a motor 11, a bevel gear mechanism 7, and so forth. On the fixed base 8 there is previously fixed the base 5 having the piezoelectric element group 1 fixed thereon.   
	Matsuzawa discloses that a further object of the invention is to further provide a concave lens “In the present invention, firstly, the inventor of the present invention focused on a point that a resin with an acoustic velocity greater than that of a living body but with a smaller propagation loss than a silicone resin, is used for the acoustic lens, and this is applied as a concave lens.”
           Furthermore, para. 0035, “Moreover, in this embodiment, the acoustic lens 2 is made as a concave lens 2a having a pair of leg sections 2x, and the concave surface thereof is arranged so as to face the living body side (cover side)."                                                      

	Matsuzawa fails to specifically teach the backing material an ultrasonic wave mediating material.

	Hyuga discloses an ultrasound diagnostic probe which specifically provides a backing material that absorb sounds next to an ultrasound transducer, see Hyuga discloses in para. 0015 that “the vibration energy of a vibrator itself, which is supplied with a drive signal to expand and contract, is converted into 

	It would have been obvious to one skilled in the art at the time of the invention to have the backing material being an absorbing layer as disclosed by Hyuga such that the layer can absorb unwanted acoustic signals (para. 0015).

                                                    
    PNG
    media_image1.png
    381
    524
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793